Exhibit 10.14

 

FIFTH AMENDMENT

DATED AS OF MARCH 26, 2003

TO

RECEIVABLES SALE AGREEMENT

DATED AS OF DECEMBER 21, 2001

 

THIS FIFTH AMENDMENT (the “Amendment”), dated as of March 26, 2003, is entered
into among PerkinElmer Receivables Company, as Seller (the “Seller”),
PerkinElmer, Inc., as Initial Collection Agent (the “Initial Collection Agent,”
and together with any successor thereto, the “Collection Agents”), the committed
purchasers party thereto (the “Committed Purchasers”), Windmill Funding
Corporation (“Windmill”), and ABN AMRO Bank N.V., as agent for the Purchasers
(the “Agent”).

 

WITNESSETH:

 

WHEREAS, the Seller, the Initial Collection Agent, the Agent, the Committed
Purchasers and Windmill have heretofore executed and delivered a Receivables
Sale Agreement, dated as of December 21, 2001 (as amended, supplemented or
otherwise modified through the date hereof, the “Sale Agreement”),

 

WHEREAS, the parties hereto desire to amend the Sale Agreement as provided
herein;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby agree that the Sale
Agreement shall be and is hereby amended as follows:

 

Section 1. Subject to the following terms and conditions, including without
limitation the conditions precedent set forth in Section 2, upon execution by
the parties hereto in the space provided for that purpose below, the Sale
Agreement shall be, and is hereby, amended as follows:

 

(a) The defined term “Originators” appearing in Schedule I to the Sale Agreement
is hereby amended in its entirety and as so amended shall read as follows:

 

“Originators” means PerkinElmer, Inc., PerkinElmer Holdings, Inc., PerkinElmer
Life Sciences, Inc., Receptor Biology, Inc., PerkinElmer Instruments LLC,
PerkinElmer Optoelectronics NC, Inc., PerkinElmer Optoelectronics SC, Inc.,
PerkinElmer Canada, Inc., Applied Surface Technology, Inc. and PerkinElmer
Automotive Research, Inc.

 

(b) Exhibit D to the Sale Agreement is hereby amended in its entirety to be and
to read as set forth as Exhibit D to this Amendment.

 

(c) Exhibit E to the Sale Agreement is hereby amended in its entirety to be and
to read as set forth as Exhibit E to this Amendment.



--------------------------------------------------------------------------------

Section 2. Section 1 of this Agreement shall become effective only once the
Agent has received, in form and substance satisfactory to the Agent, the
following:

 

(a) A certificate of the Secretary of Applied Surface Technology, Inc. (“Applied
Surface”) certifying (i) the resolutions of Applied Surface’s board of directors
approving each Transaction Document to which it is a party, (ii) the name,
signature, and authority of each officer who executes on Applied Surface’s
behalf a Transaction Document (on which certificate the Agent, each Purchaser
Agent and each Purchaser may conclusively rely until a revised certificate is
received), (iii) Applied Surface’s certificate or articles of incorporation
certified by the Secretary or Assistant Secretary, (iv) a copy of Applied
Surface’s by-laws and (v) good standing certificate issued by the Secretary of
State of the jurisdiction where Applied Surface is organized.

 

(b) A certificate of the Secretary of PerkinElmer Automotive Research, Inc.
(“Automotive Research”) certifying (i) the resolutions of Automotive Research’s
board of directors approving each Transaction Document to which it is a party,
(ii) the name, signature, and authority of each officer who executes on
Automotive Research’s behalf a Transaction Document (on which certificate the
Agent, each Purchaser Agent and each Purchaser may conclusively rely until a
revised certificate is received), (iii) Automotive Research’s certificate or
articles of incorporation certified by the Secretary or Assistant Secretary,
(iv) a copy of Automotive Research’s by-laws and (v) good standing certificate
issued by the Secretary of State of the jurisdiction where Automotive Research
is organized.

 

(c) All instruments and other documents required, or deemed desirable by the
Agent, to perfect the Agent’s first priority interest in the Receivables,
Related Security, Collections, the Purchase Agreement and the Lock-Box Accounts
of Applied Surface and Automotive Research in all appropriate jurisdictions.

 

(d) Notwithstanding any provision to the Sale Agreement, the Lock-Box Agreements
for Applied Surface and Automotive Research shall be delivered to the Agent by
April 9, 2003.

 

(e) UCC search reports from all jurisdictions the Agent requests.

 

(f) Favorable opinions of counsel coveting such matters as any Purchaser Agent
or the Agent may request.

 

(g) Such other approvals, opinions or documents as the Agent or any Purchaser
Agent may reasonably request.

 

Section 3. The parties hereto consent to the execution and delivery of that
certain First Amendment to Purchase and Sale Agreement by the parties thereto.

 

Section 4.1. To induce the Agent and the Purchasers to enter into this
Amendment, the Seller and Initial Collection Agent represent and warrant to the
Agent and the Purchasers that:

 

(a) the representations and warranties contained in the Transaction Documents,
are true and correct in all material respects as of the date hereof with the
same effect as though made on the date hereof (it being understood and agreed
that any representation or

 

-2-



--------------------------------------------------------------------------------

warranty which by its terms is made as of a specified date shall be required to
be true and correct in all material respects only as of such specified date);
(b) no Potential Termination Event exists; (c) this Amendment has been duly
authorized by all necessary corporate proceedings and duly executed and
delivered by each of the Seller and the Initial Collection Agent, and the Sale
Agreement, as amended by this Amendment, and each of the other Transaction
Documents are the legal, valid and binding obligations of the Seller and the
Initial Collection Agent, enforceable against the Seller and the Initial
Collection Agent in accordance with their respective terms, except as
enforceability may be limited by bankruptcy, insolvency or other similar laws of
general application affecting the enforcement of creditors’ fights or by general
principles of equity; and (d) no consent, approval, authorization, order,
registration or qualification with any governmental authority is required for,
and in the absence of which would adversely effect, the legal and valid
execution and delivery or performance by the Seller or the Initial Collection
Agent of this Amendment or the performance by the Seller or the Initial
Collection Agent of the Sale Agreement, as amended by this Amendment, or any
other Transaction Document to which they are a party.

 

Section 4.2. This Amendment may be executed in any number of counterparts and by
the different parties on separate counterparts and each such counterpart shall
be deemed to be an original, but all such counterparts shall together constitute
but one and the same Amendment.

 

Section 4.3. Except as specifically provided above, the Sale Agreement and the
other Transaction Documents shall remain in full force and effect and are hereby
ratified and confirmed in all respects. The execution, delivery, and
effectiveness of this Amendment shall not operate as a waiver of any right,
power, or remedy of any Agent or any Purchaser under the Sale Agreement or any
of the other Transaction Documents, nor constitute a waiver or modification of
any provision of any of the other Transaction Documents. All defined terms used
herein and not defined herein shall have the same meaning herein as in the Sale
Agreement. The Seller agrees to pay on demand all costs and expenses (including
reasonable fees and expenses of counsel) of or incurred by the Agent and each
Purchaser Agent in connection with the negotiation, preparation, execution and
delivery of this Amendment.

 

Section 4.4. This Amendment and the rights and obligations of the parties
hereunder shall be construed in accordance with and be governed by the law of
the State of Illinois.

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their duly authorized officers as of the date first above written.

 

ABN AMRO BANK N.V., as the Agent,
    as the Committed Purchaser By:  

 

Title:  

 

By:  

 

Title:  

 

WINDMILL FUNDING CORPORATION By:  

 

Title:  

 

PERKINELMER RECEIVABLES COMPANY By:  

/s/    David C. Francisco

Title:  

David C. Francisco, Assistant Treasurer

PERKINELMER, INC. By:  

/s/    John L. Healy

Title:  

John L. Healy, Assistant Clerk

 

-4-



--------------------------------------------------------------------------------

PERKINELMER RECEIVABLES COMPANY,
    as Buyer By:  

 

Name:  

 

Title:  

 

CONSENTED AND AGREED TO:

ABN AMRO BANK N.V., as Agent

By:

 

/s/    Therese Gremley

Name:

 

THERESE GREMLEY

Title:

 

Vice President

By:

 

/s/    Bernard Koh

Name:

 

BERNARD KOH

Title:

 

Senior Vice President

WINDMILL FUNDING CORPORATION

By:

 

 

Name:

 

 

Title:

 

 

 

-5-



--------------------------------------------------------------------------------

By:  

 

Name:

 

 

Title:

 

 

CONSENTED AND AGREED TO: ABN AMRO BANK N.V., as Agent

By:

 

 

Name:

 

 

Title:

 

 

By:

 

 

Name:

 

 

Title:

 

 

WINDMILL FUNDING CORPORATION

By:

 

/s/    Bernard J. Angelo

Name:

 

Bernard J. Angelo

Title:

 

Vice President

 

-6-



--------------------------------------------------------------------------------

GUARANTOR’S ACKNOWLEDGMENT AND CONSENT

 

The undersigned, PerkinElmer, Inc., has heretofore executed and delivered the
Limited Guaranty dated as of December 21, 2001 (the “Guaranty”) and hereby
consents to the Amendment to the Sale Agreement as set forth above and confirms
that the Guaranty and all of the undersigned’s obligations thereunder remain in
full force and effect. The undersigned further agrees that the consent of the
undersigned to any further amendments to the Sale Agreement shall not be
required as a result of this consent having been obtained, except to the extent,
if any, required by the Guaranty referred to above.

 

PERKINELMER, INC.

By:

 

/s/    Robert F. Friel

Title:

 

Robert F. Friel, SVP & CFO



--------------------------------------------------------------------------------

EXHIBIT D

TO

RECEIVABLE SALE AGREEMENT

 

ADDRESSES AND NAMES OF SELLER AND ORIGINATORS

 

SELLER           

      PerkinElmer Receivables Company (Delaware Corp.)    45 William Street   
Wellesley, MA 02481    TIN:  To be applied for

 

ORIGINATORS

 

PerkinElmer Life Sciences

 

Legal Entities:

   PerkinElmer Life Sciences, Inc. (Delaware Corp.)    549 Albany Street   
Boston, MA 02118    TIN:  04-3361624    Receptor Biology, Inc. (Delaware Corp.)
   9238 Gaither Road    Gaithersburg, MD 20877    TIN:  52-1822218

 

PerkinElmer Instruments

 

Legal Entity:    

   PerkinElmer Instruments LLC (Delaware LLC)    710 Bridgeport Avenue   
Shelton, CT 06484    TIN:  04-3465240    formerly located at:    761 Main Avenue
   Norwalk, CT 06859-0001



--------------------------------------------------------------------------------

PerkinElmer Optoelectronics

 

Legal Entities:

   PerkinElmer Optoelectronics NC, Inc. (Delaware Corp.)    44370 Christy Street
   Fremont, CA 94538    TIN: 94-1655721    formerly located at:    399 West Java
Drive    Sunnyvale, CA 94089    PerkinElmer Optoelectronics SC, Inc. (Delaware
Corp.)    1300 Optical Drive    Azusa, CA 91702    TIN: 95-2621568   
PerkinElmer, Inc. (Massachusetts Corp.)    45 William Street    Wellesley, MA
02481    TIN: 04-2052042    for locations at:    PerkinElmer Optoelectronics   
1330 East Cypress Street    Covina, CA 91724    PerkinElmer Optoelectronics   
35 Congress Street    Salem, MA 01970    PerkinElmer Optoelectronics    10900
Page Avenue    St. Louis, MO 63132    PerkinElmer Optoelectronics    1 Mound
Road, Bldg. 63    Miamisburg, OH 45342    PerkinElmer Holdings, Inc.
(Massachusetts Corp.)    45 William Street    Wellesley, MA 02481    TIN:
04-2436772

 

-2-



--------------------------------------------------------------------------------

   for locations at:    PerkinElmer Optoelectronics    2175 Mission College
Blvd.    Santa Clara, CA 95054

 

Applied Surface Technology, Inc.

 

Legal Entity:

   Applied Surface Technology, Inc. (California Corp.)    831 Bransten Road   
San Carlos, CA 94070    TIN:                                 formerly located
at:    _______________    _________________

 

PerkinElmer Automotive Research, Inc.

 

Legal Entity:

   PerkinElmer Automotive Research, Inc. (Texas Corp.)    5404 Bandera Road   
San Antonio, TX 78238    TIN:                                 formerly located
at:    _______________    _________________

 

FOREIGN

 

   PerkinElmer Canada Inc. (Federal Corp.)    c/o Gowlings Lafleur Henderson LLP
   Suite 5800, Scotia Plaza    40 King Street West    Toronto, Ontario    Canada
M5H 3Z7    (Registered Office c/o local counsel)    Company Reg. No. 1151668   
Principal business location:    22001 Dumberry Road    Vaudreuil, Quebec   
Canada J7V 8P7

 

-3-



--------------------------------------------------------------------------------

EXHIBIT E

 

LOCK BOXES AND LOCK-BOX BANKS

 

PerkinElmer, LLC (Delaware LLC)

 

710 Bridgeport Avenu

Shelton, Connecticut 06484

 

Wachovia Bank, N.A.

Account Name: PerkinElmer LLC Shelton

Account Number: 1868-001920

Lockbox Number: 101668

 

PerkinElmer Life Sciences, Inc. (Delaware Corporation)

 

549 Albany Street

Boston, Massachusetts 02118

 

Wachovia Bank, N.A.

Account Name: PerkinElmer Life Sciences,

Inc. Boston

Account Number: 1868-087117*

Lockbox Number: 101645

 

3985 Eastern Road

Akron, Ohio 44203

 

Wachovia Bank, N.A.

Account Name: PerkinElmer Life Sciences,

Inc. Akron

Account Number: 1861-001914

Lockbox Number: 751716

  

Northern Trust Bank

Account Name: PerkinElmer, Inc.

Account Number: 78069

Lockbox Number: 91428

Lockbox is in the name of PKI Life Sciences,

Inc. Akron

 

Receptor Biology, Inc. (Delaware Corporation)

 

9238 Gaither Road

Gaithersburg, Maryland 20877

 

*Receptor Biology’s only customer is

PerkinElmer Life Sciences, Inc. Boston, so

their receipts credit to the Wachovia Bank

Account 1868-087117



--------------------------------------------------------------------------------

PerkinElmer Optoelectronics NC, Inc. (Delaware Corporation)

44370 Christy Street

Fremont, California 94538

  

Wachovia Bank, N.A.

Account Name: PerkinElmer Optoelectronics

ILC

Account Number: 1868-001901

Lockbox Number: 951513

  

Bank of America

Account Name: PerkinElmer Optoelectronics

ILC

Account Number: 3751035910

Lockbox Number: 842201

PerkinElmer Optoelectronics SC, Inc. (Delaware Corporation)

1300 Optical Drive

Azusa, California 91702

  

Wachovia Bank, N.A.

Account Name: PerkinElmer Optoelectronics

ORC Electronic Products

Account Number: 1866-001902

Lockbox Number: 951509

  

Bank of America

Account Name: PerkinElmer Optoelectronics

ORC Electronic Products

Account Number: 1295027982

Lockbox Number: 840955

Wachovia Bank, N.A.

Account Name: PerkinElmer Optoelectronics

ORC Lighting

Account Number: 1861-001909

Lockbox Number: 951503

  

Bank of America

Account Name: PerkinElmer Optoelectronics

ORC Lighting

Account Number: 1295027990

Lockbox Number: 840958

Wachovia Bank, N.A.

Account Name: PerkinElmer Optoelectronics

Electroformed

Account Number: 1864-001922

Lockbox Number: 951506

  

Bank of America

Account Name: PerkinElmer Optoelectronics

ORC Electroformed

Account Number: 1295028006

Lockbox Number: 840959

PerkinElmer Holdings, Inc.   

2175 Mission College Boulevard

Santa Clara, California 95054

  

Wachovia Bank, N.A.

Account Name: PerkinEllmer Optoelectronics

Reticon

Account Number: 1863-001908

Lockbox Number: 101122

  

Northern Trust Bank

Account Name: PerkinElmer, Inc.

Account Number: 78069

Lockbox Number: 75160

Lockbox is in the name of PKI Optoelectronics

Reticon

 

-2-



--------------------------------------------------------------------------------

Wachovia Bank, N.A.

Account Name: PerkinEllmer Optoelectronics

Amorphous Silicon

Account Number: 1868-001915

Lockbox Number: 101103

 

Northern Trust Bank

Account Name: PerkinElmer, Inc.

Account Number: 78069

Lockbox Number: 92863

Lockbox is in the name of PKI Optoelectronics

Amorphous Silicon

PerkinElmer, Inc.  

1330 E. Cypress Street

Covina, California 91724

 

Wachovia Bank, N.A.

Account Name: PerkinElmer Optoelectronics

Power Systems

Account Number: 1866-001921

Lockbox Number: 101653

 

35 Congress Street

Salem, Massachusetts 01979

 

Wachovia Bank, N.A.

Account Name: PerkinElmer Optoelectronics

Salem

Account Number: 1866-001916

Lockbox Number: 751109

 

Northern Trust Bank

Account Name: PerkinElmer, Inc.

Account Number: 78069

Lockbox Number: 92813

Lockbox is in the name of PKI Optoelectronics

Salem

Wachovia Bank, N.A.

Account Name: PerkinElmer Optoelectronics

Heimann (Miamisburg)

Account Number: 1860-001924

Lockbox Number: 751125

 

Northern Trust Bank

Account Name: PerkinElmer, Inc.

Account Number: 78069

Lockbox Number: 74696

Lockbox is in the name of PKI Optoelectronics

Heimann (Miamisburg)

10900 Page Boulevard

St. Louis, Missouri 63132

 

Wachovia Bank, N.A.

Account Name: PerkinElmer Optoelectronics

St. Louis

Account Number: 1864-001903

Lockbox Number: 951516

 

Northern Trust Bank

Account Name: PerkinElmer, Inc.

Account Number: 78069

Lockbox Number: 75374

Lockbox is in the name of PerkinElmer

Optoelectronics St. Louis

 

-3-



--------------------------------------------------------------------------------

Applied Surface Technology, Inc.    PerkinElmer Automotive Research, Inc.   
Foreign   

PerkinElmer Canada Inc. (Federal Corp.)

c/o Gowlings Lafleur Henderson LLP

Suite 5800, Scotia Plaza

40 King Street West

Toronto, Ontario

Canada M5H 3Z7

(Registered Office c/o local counsel)

  

Principal business location:

22001 Dumberry Road

Vaudreuil, Quebec

Canada J7V 8P7

  

Royal Bank of Canada

Account Name: PerkinElmer Canada, Inc.

129 788 6

CDN Lockbox

 

-4-